DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 02 September 2022, the following occurred:
claims 1 and 9 were amended.
Claims 1-16 are pending.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 9-16) and machine (claims 1-8) which recite steps of:  obtain subject information, effectuate presentation of an interface that enables selection and/or entry of one or more psychological outcomes, receive indication of the psychological outcomes, identify preliminary therapeutic content, generate secondary therapeutic content, adjust the content presented…by effectuating presentation of the secondary therapeutic content…and removing other content, receive interaction information, update the psychological profiles of the individual subjects, determine a progress metric value, and adjust the therapeutic content.

Step 2A, Prong One:
These steps of obtain subject information, effectuate presentation of an interface that enables selection and/or entry of one or more psychological outcomes, receive indication of the psychological outcomes, identify preliminary therapeutic content, generate secondary therapeutic content, adjust the content presented…by effectuating presentation of the secondary therapeutic content…and removing other content, receive interaction information, update the psychological profiles of the individual subjects, determine a progress metric value, and adjust the therapeutic content, as drafted, under the broadest reasonable interpretation, includes managing personal behavior or relationships or interactions between people. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the step from practically being performed as part of psychological therapy for an individual, including interactions between the therapist and subject. For example, but for the processor, machine-readable instructions, effectuate presentation, subject interface elements, outcome interface, client computing platforms, and digital experiences language, these limitations in the context of these claims encompass managing personal behavior or relationships or interactions between people.
Specifically, other than reciting these steps as being performed via the client computing device, nothing in either claim 1 or 9 amounts to more than instructing one of ordinary skill in the art to perform the invention that would otherwise entail interactions between people (i.e. psychological therapy between a therapist and subject) on a computer. Similarly, other than the instructions to perform the claimed invention on a generic computer, these steps simply amount to a series of rules or instructions for performing psychological therapy. Additionally, regarding the limitation subject interface elements being at least one or more of a checkbox, a text input field, and a virtual button, “subject interface elements” alone is broad and nonspecific, and the broadest reasonable interpretation (BRI) of the particular elements claimed, namely a checkbox and text input field, are not per se GUI elements (i.e. they could easily exist on paper). Additionally, as specified in the preamble of the claimed invention, the intended use is to “effect particular attributes” of a subject; in other words, the intended use is to manage personal behavior.
Additionally, the steps of identify therapeutic content and determine a progress metric value as drafted, under the BRI, includes performance of the limitation in the mind but for recitation of generic computer components, such as discussed above.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” or “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 10, narrowing or defining providing therapeutic content to a subject; claims 3-5, 7-8, 11-13, and 15-16, narrowing or defining adjusting the therapeutic content, all reciting particular aspects of how these limitations entail managing personal behavior or relationships or interactions between people or may be performed in the mind but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) processor, machine-readable instructions and (claims 1 and 9) effectuate presentation, subject interface elements, outcome interface, client computing platforms, and digital experiences amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0060]-[0065], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1 and 9) obtain subject information amounts to mere data gathering; (claims 1 and 9) the discussion of parameter value and psychological parameters in the effectuate presentation step, and the interaction information including subject behavior patterns that include consecutive actions of the subjects within the digital experiences, with users within the digital experiences, and with content within the digital experiences amount to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) processor, machine-readable instructions; and (claims 1 and 9) effectuate presentation, subject interface elements, outcome interface, client computing platforms, and digital experiences generally link to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-5, 10, and 12-13, generically reciting steps as being performed by a processor or via machine learning, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 5 and 13, reciting receiving caregiver input, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 3, 6-8, 11, and 14-16, reciting manipulating therapeutic content to manipulate parameter values, a second progress metric value which manipulates the progress metric value, manipulating therapeutic content according to timing information, and manipulating the timing information, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2, 4-5, 10, and 12-13, generally linking to a computer environment or to machine learning, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. 

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 2, 5-6, 10, and 13-14, reciting transmitting content and receiving caregiver input, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (US 2020/0253527 A1) in view of deCharms et al. (US 2016/0005320 A1), hereinafter deCharms.

Claims 1 and 9:
Ellison discloses:
(claim 1)  A system configured to provide a digital experience adapted based on a subject selection to effect particular attributes, the system comprising:
(claim 9)  A method to provide a digital experience adapted based on a subject selection to effect particular attributes, the system comprising:
(claim 1)  one or more processors configured by machine-readable instructions to:
[0115] discloses computer readable program instructions provided to a processor.
obtain subject information related to subjects, wherein the subject information characterizes psychological profiles of the individual subjects, wherein the psychological profile is defined by parameter values of psychological parameters;
Figure 4A, [0162] and [0163], disclosing performing a baseline assessment and health survey, including determining cognitive and physical health of a user, language preferences, and information about diet, sleep and exercise habits, and vision issues, where cognitive health/cognition can be viewed in terms of:  memory, attention, executive functions, language and communication, sensorimotor, and visual-spatial operations. [0267] specifics psychological health status.
effectuate presentation, via client computing platforms associated with the subjects, of an outcome interface comprising subject interface elements that enable selection and/or entry of one or more psychological outcomes from a catalog of psychological outcomes, wherein the subject interface elements include at least one or more of a checkbox, a text input field, and a virtual button, wherein a given psychological outcome is associated with changes in parameter value for one or more psychological parameters that correspond to the given psychological outcome such that the given psychological outcome is achieved by achieving the associated changes in parameter value for the corresponding one or more psychological parameters;
Figure 4A and [0162] disclose using an interface to register a user, including obtaining information such as cognitive status, which as in [0055] can include conditions such as ADHD, with [0061] and [0565] disclosing further conditions, with the goal of as in [0564] recovering from a condition or as in [0055] improving cognitive skills. As in [0565], memory, visual-spatial, executive function, language, attention and/or sensorimotor skills and processes may be assessed and/or scored, such as explained in Figures 4B-4E and [0176]-[0197]. [0168] disclosing reporting user skill, progress, and areas in need of cognitive improvement, indicating that the system of Ellison assesses the changes in parameter values to determine achievement of an outcome. deCharms specifically discloses subject interface elements, as discussed below.
receive, from the client computing platforms, indication of the psychological outcomes selected and/or entered by the subjects via the subject interface elements;
Figure 4A, [0162] and [0163], as discussed above. deCharms specifically discloses subject interface elements, as discussed below.
identify, based on the subject information and the psychological outcomes, preliminary therapeutic content from content that individual online platforms present to provide digital experiences;
[0164]-[0166] disclose assigning a user to a skill level based on the information received, where the skill level corresponds to interactives (i.e. preliminary therapeutic content). As in [0166], this content can be adjusted, for example, “The user can be progressed and/or regressed to a sub-level within a skill level and/or an achieved new level may be assessed for user consistency and user progression/regression to meet the new requirements and for tracking changes over time.”
generate secondary therapeutic content based on the identified preliminary therapeutic content;
As in [0166], this content can be adjusted, for example, “The user can be progressed and/or regressed to a sub-level within a skill level and/or an achieved new level may be assessed for user consistency and user progression/regression to meet the new requirements and for tracking changes over time.”
adjust the content presented by the individual online platforms by effectuating presentation of the secondary therapeutic content to the subjects via the individual online platforms and removing other content to facilitate achievement of the psychological outcomes;
[0166] and [0167], for example, disclose a user engaging in interactivities (i.e. therapeutic content). As in [0166], this content can be adjusted, for example, “The user can be progressed and/or regressed to a sub-level within a skill level and/or an achieved new level may be assessed for user consistency and user progression/regression to meet the new requirements and for tracking changes over time.” The “achieved new level” necessarily must be replacing an old level (i.e. removing other content). As in [0064], a treatment plan can be developed specific to an individual experiencing cognitive challenges "in order to address individual cognitive domains a part of holistically engaging multiple cognitive domain processes and skills as an integrated system." [0055] discloses an example of providing interactivities (i.e. therapeutic content) specific to a psychological outcome (i.e. ADHD). As is made clear in both [0064] and [0055], these interactivities facilitate achievement of the outcome.
receive interaction information from the individual online platforms in an ongoing manner, wherein the interaction information characterizes engagement by the subjects with the secondary therapeutic content, the interaction information including subject behavior patterns that include consecutive actions of the subjects within the digital experiences, with users within the digital experiences, and with content within the digital experiences;
[0166] discloses monitoring "interactive criteria" with respect to the interactivities. [0409] discloses subject behavior patterns within a digital experience, such as by collecting data regarding subject decision patterns/sequences (i.e. consecutive actions), which specifically pertains to interactivities (i.e. content). [0270] discloses competitive play between users, allowing peer-to-peer interactions including monitoring of metrics; [0295] discloses “competitive game play for team building and/or for remediation and treatment with incentives offered for compliance with a therapeutic regimen;” and this group/competitive play is further disclosed in [0556]-[0557].
update in an ongoing manner the psychological profiles of the individual subjects based on the interaction information of the individual subjects;
[0168], [0221], and specifically [0222] which explicitly discloses this limitation.
determine in an ongoing manner, based on the interaction information and the psychological profiles, a progress metric value to a progress metric that indicates progress towards achieving the psychological outcomes selected; and
[0223] discloses a progress metric, with outcomes discussed above.
adjust in an ongoing manner, based on the progress metric value, the secondary therapeutic content.
[0141], for example, discloses "adjustment logic." This adjustment logic uses the "assessment logic" of [0140], which assesses the performance and progress of a patient, to adjust the interactivities/treatment regimen/test.

While Ellison does disclose the input of patient psychological outcomes, Ellison does not explicitly disclose subject interface elements. However, deCharms does disclose this limitation, specifically:
effectuate presentation, via client computing platforms associated with the subjects, of an outcome interface comprising subject interface elements that enable selection and/or entry of one or more psychological outcomes from a catalog of psychological outcomes, wherein the subject interface elements include at least one or more of a checkbox, a text input field, and a virtual button, wherein a given psychological outcome is associated with changes in parameter value for one or more psychological parameters that correspond to the given psychological outcome such that the given psychological outcome is achieved by achieving the associated changes in parameter value for the corresponding one or more psychological parameters;
[0344] discloses “elements may be ‘checked’ in a checklist of treatment plan elements that can then be modified, or can be customized…” (i.e. a checkbox).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for adapting therapeutic content as disclosed by Ellison with “subject interface elements…wherein the subject interface elements include at least one or more of a checkbox…” as disclosed by deCharms.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison in order to modify or customize recommended elements for treatment (deCharms:  [0344]).

Claims 2 and 10:  Ellison discloses the system of claim 1 and the method of claim 9, as discussed above. Ellison further discloses: 
transmit the secondary therapeutic content to the individual online platforms for presentation by the online platforms to the subjects.
[0066], for example, discloses machines networked together for the users to receive and engage in the interactivities. Also see [0088]-[0091], specifically [0091].

Claims 3 and 11:  Ellison discloses the system of claim 1 and the method of claim 9, as discussed above. Ellison further discloses:
wherein the psychological outcomes include a first psychological outcome and a second psychological outcome, wherein the therapeutic content facilitates achieving changes in parameter value for one or more psychological parameters that correspond to the first psychological outcome, wherein adjusting the therapeutic content facilitates subsequently achieving changes in parameter value for one or more psychological parameters that correspond to the second psychological outcome.
As discussed above, psychological outcomes can include various disorders affecting cognitive status, such as in [0055] can include conditions such as ADHD, with [0061] and [0565] disclosing further conditions. As in [0565], memory, visual-spatial, executive function, language, attention and/or sensorimotor skills and processes may be assessed and/or scored, such as explained in Figures 4B-4E and [0176]-[0197]. [0168] disclosing reporting user skill, progress, and areas in need of cognitive improvement, indicating that the system of Ellison assesses the changes in parameter values to determine achievement of an outcome (i.e. first outcome). [0141], for example, discloses "adjustment logic." This adjustment logic uses the "assessment logic" of [0140], which assesses the performance and progress of a patient, to adjust the interactivities/treatment regimen/test, indicating that the system of Ellison adjusts the interactivities to achieve an outcome (i.e. second outcome), as demonstrated in [0564] disclosing recovering from a condition or as in [0055] disclosing improving cognitive skills.

Claims 5 and 13:  Ellison discloses the system of claim 1 and the method of claim 9, as discussed above. Ellison further discloses:
receive, via a client computing platform associated with a caregiver, caregiver input, wherein the caregiver input characterizes the change in the parameter value to the one or more psychological outcomes, wherein adjusting the secondary therapeutic content is based on the caregiver input.
[0090] discloses healthcare practitioner (i.e. caregiver) monitoring of user response to interactivities, which as in [0140] and [0141] leads to adjustment of the interactivities.

Claims 6 and 14:  Ellison discloses the system of claim 5 and the method of claim 13, as discussed above. Ellison further discloses:
wherein the caregiver input includes a second progress metric value, wherein the second progress metric value updates the progress metric value.	
[0235] discloses a practitioner (i.e. caregiver) manually engaging interactivities and updating the measurements of cognition and/or ability (i.e. progress metric value).

Claims 7 and 15:
Ellison discloses the system of claim 1 and the method of claim 9, as discussed above.

	While Ellison does disclose adjusting the therapeutic content, Ellison does not explicitly disclose “wherein the secondary therapeutic content is gradually adjusted in accordance with timing information, wherein the timing information defines an amount of time for the subject to achieve the one or more psychological outcomes.” However, deCharms does disclose this limitations, specifically:
wherein the secondary therapeutic content is gradually adjusted in accordance with timing information, wherein the timing information defines an amount of time for the subject to achieve the one or more psychological outcomes.
[0236]-[0238] discloses timing information, which may be controlled by a variable length pause, where the length of the variable length pause may be selected by estimating an optimal length for the subject based upon a length that lead to desired outcomes on previous trials. [0246]-[0253] disclose adjusting the therapeutic content, with [0251] specifically concerned with performing the adjusting with respect to duration (i.e. timing).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for adapting therapeutic content as disclosed by Ellison with “the secondary therapeutic content is gradually adjusted in accordance with timing information, wherein the timing information defines an amount of time for the subject to achieve the one or more psychological outcomes” as disclosed by deCharms.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison in order to “lead to desired outcomes” (deCharms:  [0238]).

Claims 8 and 16:
Ellison discloses the system of claim 7 and the method of claim 15, as discussed above.

While Ellison does disclose adjusting the therapeutic content, Ellison does not explicitly disclose “wherein the timing information is predetermined or determined based on caregiver input, wherein the caregiver input defines the amount of time for the subject and/or modifies the amount of time for the subject.” However, deCharms does disclose this limitations, specifically:
wherein the timing information is predetermined or determined based on caregiver input, wherein the caregiver input defines the amount of time for the subject and/or modifies the amount of time for the subject.
[0236]-[0238] discloses timing information, which may be controlled by a variable length pause, where the length of the variable length pause may be selected by:  a. the subject or provider/guide (i.e. caregiver); b. specific to the subject's neurotype, behavior, or based upon previous trials by the subject or other subjects (i.e. predetermined); or c. estimating an optimal length for the subject based upon a length that lead to desired outcomes on previous trials.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for adapting therapeutic content as disclosed by Ellison with “the timing information is predetermined or determined based on caregiver input, wherein the caregiver input defines the amount of time for the subject and/or modifies the amount of time for the subject” as disclosed by deCharms.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison in order to “lead to desired outcomes” (deCharms:  [0238]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (US 2020/0253527 A1), in view of deCharms et al. (US 2016/0005320 A1), hereinafter deCharms, in view of Mukhiya et al. (Adaptive Systems for Internet-Delivered Psychological Treatments), hereinafter Mukhiya.

Claims 4 and 12:
Ellison in view of deCharms discloses the system of claim 1 and the method of claim 9, as discussed above.

While Ellison does disclose “adjusting the secondary therapeutic content is performed automatically” in [0141], Ellison does not explicitly disclose the entire limitation of claims 4 and 12, “wherein adjusting the secondary therapeutic content is performed automatically and based on machine learning.” Ellison does disclose use of machine learning, specifically neural networks, in [0134], but it is within a different context. However, Mukhiya does disclose the limitation of claims 4 and 12, specifically:
wherein adjusting the secondary therapeutic content is performed automatically and based on machine learning.
Abstract discloses using machine-learning-based adaptation for internet-delivered psychological treatments (i.e. therapeutic content).
		
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for adapting therapeutic content as disclosed by Ellison with “wherein adjusting the secondary therapeutic content is performed automatically and based on machine learning” as disclosed by Mukhiya. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison because “adaptation is a central aspect of successful face-to-face mental health therapy” and “adaptability to patient needs can be regarded as an essential outcome factor in online systems for mental health interventions as well” (Mukhiya:  abstract). Additionally, “machine learning (ML)…provides principled methodologies for the development of automatic, complex, objective algorithmic models for the analysis of multi-dimensional and multi-modal biological data” (Mukhiya:  Page 112229, “D. Adaptation Through Predictive Algorithms”).

Response to Arguments
Regarding 101, applicant argues five points: 2(a), 2(b), 2(c), 3(a), and 3(b).
Regarding point 2(a), applicant argues (pages 12-13) the Office Action fails to establish “providing and adjusting therapeutic content” is an abstract idea, but merely states it is an abstract idea, includes language from the MPEP, and disregards the computer elements.
The examiner respectfully disagrees. As indicated above in Step 2A, Prong One of the 101 rejection (regarding the independent claims specifically, the examiner has established the claims recite abstract ideas including certain methods of organizing human activity and mental processes. The examiner identified the specific limitations pertaining to each abstract idea, and provided further commentary as necessary, particularly regarding certain methods of organizing human activity (commentary has been reproduced below for convenience).
Specifically, other than reciting these steps as being performed via the client computing device, nothing in either claim 1 or 9 amounts to more than instructing one of ordinary skill in the art to perform the invention that would otherwise entail interactions between people (i.e. psychological therapy between a therapist and subject) on a computer. Similarly, other than the instructions to perform the claimed invention on a generic computer, these steps simply amount to a series of rules or instructions for performing psychological therapy. Additionally, regarding the limitation subject interface elements being at least one or more of a checkbox, a text input field, and a virtual button, “subject interface elements” alone is broad and nonspecific, and the broadest reasonable interpretation (BRI) of the particular elements claimed, namely a checkbox and text input field, are not per se GUI elements (i.e. they could easily exist on paper). Additionally, as specified in the preamble of the claimed invention, the intended use is to “effect particular attributes” of a subject; in other words, the intended use is to manage personal behavior.

Furthermore, as in MPEP 2106.05(f): Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. It can be seen mere recitation of claim limitations occurring on a general purpose computer or computer components (as in applicant’s claims) does not render the claims 101 eligible.
	Regarding point 2(b), applicant argues (pages 13-17) the independent claims are not directed to “providing and adjusting therapeutic content,” or any other abstract idea. Applicant cites many pieces of case law regarding determination of to what the claims are directed. Applicant states the focus/direction of the claims (page 14). 
MPEP 2106.04(II) states “Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?” The examiner has gone through Steps 2A, Prong One and 2A, Prong Two, as can be seen in the 101 rejection above. Thus, the consideration of if the claim is directed to an abstract idea has been satisfied.
Applicant argues an advancement over prior art systems (pages 14-15) “that may adapt the content presented only based on interactions of the subjects with the content presented by that given online platform, where such content presented cannot be monitored nor adjusted due to externality.” Applicant argues “the claimed invention’s advance is provided in…determining the progress metric value…to determine adjustments to therapeutic content presented by the individual online platforms.” Applicant argues “the claimed invention achieves regulation of the therapeutic content presents via each of the multiple online platforms external to this system itself.”
	Applicant’s argument regarding advancement over prior art systems is not persuasive, particularly because: It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements (MPEP 2106.05(a)). The specific improvement argued by the applicant is part of the judicial exception (i.e. abstract idea) itself. Specifically, the claim limitations beginning determine in an ongoing manner…a progress metric value… and adjust in an ongoing manner…the secondary therapeutic content are mental processes and/or certain methods of organizing human activity. Making a determination is a mental process. Adjusting therapeutic content could be a mental process aided with pen and paper or a computer (MPEP 2106.04(a)(2)(III)), but could also be certain methods of organizing human activity, such as managing interaction between people as part of psychological therapy between a therapist and subject. Additionally, adjusting therapeutic content aims to “effect particular attributes” in the subject (see claim 1, preamble), which is managing personal behavior.
	Applicant argues (pages 15-16) the claims are not directed to “certain methods of organizing human activity” because the claims do not recite steps that are “interactions between [a] therapist and subject.” Applicant argues the claims recite computer implementation which a person cannot perform.
	The examiner respectfully disagrees. If not for generic computer implementation, the claims could be a series of steps or instructions for a mental health professional to follow as part of administering mental health aid to a subject (i.e. managing interactions between people). The claims mere recitation of implementation on “digital experiences” on “online platforms” amounts to instructions to “apply it” (i.e. generic computer implementation).
	Applicant argues (pages 16-17) the 101 analysis was not performed properly, particularly regarding determining to what the claims are directed.
	As mentioned above, MPEP 2106.04(II) states “Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?” The examiner has gone through Steps 2A, Prong One and 2A, Prong Two, as can be seen in the 101 rejection above. Thus, the consideration of if the claim is directed to an abstract idea has been satisfied.
	Regarding point 2(c), applicant argues (pages 17-18) the claims are not directed to an abstract idea and that the claims reflect an improvement in computer technology used by online platforms “by providing a system where the interactions between the subjects and content (e.g., therapeutic content) via the multiple online platforms may be monitored and the content presented may [be] regulated and adjusted pursuant toward a selected (psychological) outcome.”
	As indicated above with regard to this argument for improvements to technology, the specific improvement argued by the applicant is part of the judicial exception (i.e. abstract idea) itself. Specifically, the claim limitations beginning determine in an ongoing manner…a progress metric value…, adjust the content, and adjust in an ongoing manner…the secondary therapeutic content are mental processes and/or certain methods of organizing human activity. Making a determination is a mental process. Adjusting therapeutic content could be a mental process aided with pen and paper or a computer (MPEP 2106.04(a)(2)(III)), but could also be certain methods of organizing human activity, such as managing interaction between people as part of psychological therapy between a therapist and subject. Additionally, adjusting therapeutic content aims to “effect particular attributes” in the subject (see claim 1, preamble), which is managing personal behavior. Effectuate presentation is mere displaying of data, which amounts to instructions to implement the abstract ideas on a generic computer and generally links to a computer environment.
	Regarding point 3(a), applicant argues (pages 18-19) Step 2B of the 101 analysis has not been performed. Applicant argues the claims do not “amount to no more than mere instructions to apply the exception using a generic computer processor and instructions,” and the claims contain advancements over the prior art.
	The examiner respectfully disagrees. As stated in the 101 rejection above, the additional elements identified in Step 2A, Prong Two of the 101 analysis were reconsidered in Step 2B. As discussed above in the 101 rejection, but for the processor, machine-readable instructions, effectuate presentation, subject interface elements, outcome interface, client computing platforms, and digital experiences language, the claim limitations not identified as additional elements in subsequent Step 2A, Prong Two, in the context of these claims, encompass managing personal behavior or relationships or interactions between people and/or mental processes. When looking at the claims as a whole, the claimed computer implementation amounts to instructions to merely display therapeutic content on a computer. As previously discussed, the argued limitations representing advancements over the prior art are themselves abstract ideas and therefore cannot provide an improvement (as opposed to additional elements, which can provide an improvement).
Regarding point 3(b), applicant argues (page 20) the claims do contain an inventive concept that renders them patient-eligible because they do significantly more than an instruction to apply an abstract idea.
The examiner respectfully disagrees. As discussed throughout the 101 rejection and above, the claims recite certain methods of organizing human activity and mental processes, among various additional elements which comprise generic computer implementation. Therefore, the claims are not considered to recite significantly more than any recited abstract idea.
	Accordingly, the 101 rejection of claims 1-16 has been maintained.

Regarding 103, applicant argues Ellison fails to disclose the independent claim amendments.
The examiner respectfully disagrees. Ellison teaches the claim amendments throughout the disclosure. [0166] discloses monitoring "interactive criteria" with respect to the interactivities. Regarding the interaction information including subject behavior patterns that include consecutive actions of the subjects within the digital experiences, …, and with content within the digital experiences, [0409] discloses subject behavior patterns within a digital experience, such as by collecting data regarding subject decision patterns/sequences (i.e. consecutive actions), which specifically pertains to interactivities (i.e. content). Regarding the interaction information including subject behavior patterns that include consecutive actions of the subjects…with users within the digital experiences, [0270] discloses competitive play between users, allowing peer-to-peer interactions including monitoring of metrics; [0295] discloses “competitive game play for team building and/or for remediation and treatment with incentives offered for compliance with a therapeutic regimen;” and this group/competitive play is further disclosed in [0556]-[0557].
Accordingly, the 103 rejection of claims 1-16 has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lamson (US 6,425,764 B1)
Discloses treating a psychological, psychiatric, or medical condition via psychological strategy involving a virtual reality environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626